Opinion of the Court, by
McCully, J.
This was an action upon a promissory note. The jury was waived, and the matter heard by the Court, Mr. Justice Bickerton, who gave judgment for the plaintiff.
The defendant’s bill of exceptions was allowed, and so the matter comes before the Court. It is in substance as follows: A statement that the case came on for hearing by the Court, the jury having been expressly waived; that “upon the trial of the issues between the said parties the plaintiff offered substantially the following evidence, to wit: a report of the evidence taken; defendant prays that the pleadings herein be made part of this bill of exceptions,” and concludes “ that the Court thereupon, after argument of counsel, rendered its decision and judgment in favor of the plaintiff and against the defendant, to which judgment the defendant excepted.”
No points of law are set forth in respect to which the defendant excepts to the finding and judgment of the Court. We might, therefore, dismiss the bill as making no exceptions; but we discover from the argument made at the hearing that the defendant claims that the payments of interest made by Macfarlane and Co. were not made by his authority, and do not therefore keep the note within the statute of limitations.
This is a question upon the fact of the proper agency of Macfarlane & Co. for this purpose.
Prima facie this Court will hold that the findings of the Court on questions of fact are correct.
A. Rosa, for plaintiff.
P. Neumann, for defendant
Upon examination of the testimony in this case, we find satisfactory evidence supporting the conclusion that Macfarlane & Co. were the agents of the defendant for the purpose of paying interest.
The exceptions are overruled.